Citation Nr: 1632397	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-45 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 16, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claim of entitlement to service connection for PTSD, and assigned an initial disability rating of 30 percent, effective September 17, 2009.  A July 2011 rating decision increased the Veteran's disability rating to 50 percent, effective September 17, 2009.

In November 2011, the Veteran and his wife testified before the undersigned at a videoconference hearing at the RO.  A copy of the transcript has been associated with the claims file.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran testified during his November 2011 hearing that he believes his PTSD renders him unemployable.  Therefore, the Board finds that the evidence raises a claim for a TDIU.

In November 2013, the Board remanded the appeal for further development.

In May 2015, the RO increased the Veteran's rating for PTSD to 70 percent effective November 16, 2011, but denied his claim for a TDIU.
In June 2016, the Veteran's representative argued that the Veteran is entitled to a TDIU based upon all of his service connected disabilities.  Therefore, the Board has recharacterized the issue the title page of this decision to reflect this change.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 16, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2.  For the period from November 16, 2011, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  For the period prior to November 16, 2011, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from November 16, 2011, the criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for an increased rating for PTSD arose from disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and associated with the claims file as have various lay statements by the Veteran and his wife and daughter.  The Veteran was also provided with VA examinations, the reports of which describe the disability in sufficient detail to adequately inform the Board's judgement.  

The Board observes that the record shows that the Veteran receives disability benefits from the Social Security Administration (SSA) for a work-related shoulder injury which occurred in 2003.  These records have not yet been obtained since they are irrelevant to the instant matter.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").  Moreover, neither the Veteran nor his representative has argued that they are relevant to his increased rating claim for PTSD.

In November 2011, the Veteran was afforded a Board hearing before the undersigned VLJ during which he and his wife testified in support of his increased rating claim for PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned explained the issue involved in the increased rating claim, to include the specific criteria needed to establish an increased rating for PTSD, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board concludes that it has met all of the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the foregoing reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the increased rating issue on appeal may be considered on the merits at this time.

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different levels of impairment can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned a 50 percent evaluation for PTSD effective from September 2009, and a 70 percent evaluation effective from November 16, 2011.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Although the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

From early 2008 until early 2009, private medical records show treatment for various physical ailments as well as depression, mood swings, and anxiety, which was noted as stable.  

In a September 2009 statement, the Veteran's Vet Center social worker reported that the Veteran presented with sleep difficulties, restlessness, nightmares, fatigue, irritability, anger outbursts, anxiety, tension, suicidal thoughts with no plans, vivid memories of prior unpleasant experiences, avoidance of activities that remind him of them, memory loss, concentration problems, trouble trusting others, loss of interest in usual activities, depression, and emotional numbing.

An October 2009 private medical record reflected the Veteran's treatment for PTSD.  The Veteran reported symptoms starting in November 2002, when he and a coworker were almost covered in rock fall.  He started having panic attacks but did not realize what was causing them.  Over time, he attributed his symptoms to this event.  The Veteran also reported nightmares but was unsure what they were about.  Since he retired from work, his symptoms have slowly worsened. 

In a November 2009 statement, the Veteran's wife characterized the Veteran as a ball of nerves and stress since his return from Vietnam.  She also stated that the Veteran has had difficulty filling time after he stopped worked due to a shoulder accident and is anxious and depressed.

In November 2009, the Veteran underwent VA psychiatric examination.  The Veteran reported that he receives disability benefits from the Social Security Administration (SSA) due to a "bad shoulder."  The Veteran had worked in coal mines for 26 years, showing up regularly and doing his job adequately, but stopped working in 2003 due to shoulder problems.  When he worked, he got along with his coworkers but occasionally experienced some conflict with supervisors over safety issues.  Nevertheless, despite speaking out about these concerns, he eventually ended up having better relationship with a couple of his bosses afterward.  He also reported that he has been married for 40 years and has 3 children and 4 grandchildren.  The Veteran gets along with them well but occasionally gets irritable if the grandchildren make a lot of noise, which will cause him to withdraw to get away from the irritating noise and calm down.  However, he made clear that he spends a lot of time with the grandchildren.  He also gets along well with his mother-in-law who has Alzheimer's.  The Veteran explained that he does not have time for many friends or interactions outside of his family but reported that he keeps busy with many leisure pursuits- such as riding his motorcycle, target shooting, and hunting.  Generally, the Veteran admitted that he is on the move a lot and keeps busy running errands and going to stores or restaurants.

The Veteran reported (1) frequent mild to severe anxiety when running late and going to new places and when worrying about his wife's health; (2) depressed mood was reported 60 percent of the time, consisting of feeling sad, low, pessimistic, or negative without much to look forward to; (3) guilt with periodic angry outbursts; (4) mildly impaired impulse control in the form of cursing or loud talking or yelling but no physical violence or destructive tendencies; and (5) some sleep difficulties involving frequent awaking and periodic insomnia (notably, sleep apnea is suspected by the Veteran's physician) with 6 to 7 hours of sleep nightly on average.  Mental status examination revealed euthymic mood with mild anxiety, no impairment of thought processing, communication, delusions or hallucinations, and appropriate eye contact and behavior.  Suicidal and homicidal thoughts were denied but the Veteran reported periodic thoughts of aggression toward others but denied any intent to act upon those thoughts.  Memory, speech, and conduct were normal, personal hygiene was adequate, and the Veteran reported no issues with basic activities of daily living.  The examiner concluded that the Veteran was mildly affected by PTSD symptoms overall, assigning a GAF score of 65.

In February 2010, the Veteran underwent private psychiatric evaluation by Dr. N. R. Dar.  The Veteran reported that he worked for a telephone company for 5 years, after which he worked in coal mines for 26 years until 2003 when he stopped working due to a shoulder injury.  Activities of daily living included watching television, helping with household chores, running errands for necessities only, hunting, and motorcycle riding.  Mental status examination showed the Veteran to be neatly and casually dressed, distant and tense, with anxious affect and depressed mood.  He was oriented to time, place, person; had coherent thoughts; and related to the examiner.  Concentration was impaired, speech revealed frustration, and only 3 of 5 past presidents were recalled.  Intellect was noted as average, and recent and remove memory were deemed intact as were judgment and abstract reasoning.  No auditory or visual hallucinations or any delusional thinking were observed.  The private clinician diagnosed the Veteran with PTSD "Profound", neurotic depression moderately severe, assigning a GAF of 45.  Additionally, the clinician further observed that the Veteran experiences emotional difficulties from his service in Vietnam which affect his daily life significantly, that he did not appear to be able to handle much stress or any gainful employment, that he would not make a good candidate for vocational rehabilitation, and that he would not be able to handle any additional funds, if granted, by himself.

In May 2010, the Veteran underwent VA tele-psychiatric consult.  He reported trouble sleeping, bad dreams, anxiety, and depression.  He stated that he gets upset if things do not go smoothly and that his grandchildren make him irritable when they scream and fight.  He indicated that these symptoms have worsened since 2003 when he retired.  He also stated that his mother-in-law with Alzheimer's is a continued stressor for him and his wife.  Nevertheless, the Veteran insisted that the "enjoy[s] life despite these problems" and described his relationships with his wife, children, and grandchildren as essentially good.  He identified his biggest challenges as depression, impatience, and inability to deal with stress, describing his mood as being more on edge than normal.  He sleeps 6 hours each night but awakes feeling tired and weak for only about an hour.  Personal interests cited include working around the house, playing with a new puppy, and riding his motorcycle, which is when he feels as though all is well.  Additionally, the Veteran stated that his energy has decreased the last couple of years, that concentration has been poor since his retirement, but that is appetite is good.  He denied suicidal ideation, plan, or intent and denied crying episodes or feelings of worthlessness, but he clarified that he does feel hopeless or helpless about things not getting better.  

The Veteran stated that he visited with Dr. Dar for his PTSD to obtain documentation for an increased disability rating, but he did not return for any treatment from this clinician.  Mental status examination showed that the Veteran was pleasant and cooperative without any psychomotor agitation or retardation.  Mood and affect were mildly dysthymic with mild constriction.  Thoughts were linear, logical, and goal oriented, and there was no suicidal or homicidal ideation, plan, or intent and no paranoid delusions or obsessions.  Judgement was good, insight fair, memory lapses were denied, and the Veteran was fully oriented as to person, place, situation, and date.  The examiner noted problems with irritability, anger, and nightmares, but the Veteran indicated that these were not his top three problems.  Some signs of depression were noted but these did not yet meet full clinical criteria.  A GAF of 70 was assigned. 

In an September 2010 statement, the Veteran reported a loss of interest in activities that he previously enjoyed but continued engagement in some of those activities, anxiety, depressed mood, inability to deal with stress, difficulty understanding instructions, little tolerance for his grandchildren, worsened memory, anger issues but no violent conduct, a highly equivocal statement concerning suicidal thoughts, difficulty making decisions, nightmares, only wanting to be friends with a few people he has met, and a dislike of crowds.

In August 2010, the Veteran underwent another VA psychiatry consult because he did not feel comfortable with the VA clinician who conducted the May 2010 consult.  The Veteran reported sleeping about 7 hours per night with intermittent waking due to nightmares.  He stated that he is usually OK in crowds as long as he does not have to sit still.  However, he reported increased startle response to loud noises.  He also stated that he had been very irritable, often losing his temper with his wife and having difficulty tolerating his grandchildren.  Appetite was noted as all right, energy level was low, and concentration was deemed OK.  The Veteran indicated that he continued to enjoy target practicing and enjoying riding his motorcycle as well as household errands.  Mental status examination revealed that the Veteran was neatly dressed and groomed, pleasant, and cooperative, who presented with no abnormal involuntary movements or psychomotor agitation or retardation.  Speech was fluent and non-pressured, but he had a sad affect.  Thought process was linear, logical, and goal directed with no evidence of any delusional or paranoid thinking.  Suicidal or homicidal thoughts plans or intent were denied as were visual and auditory hallucinations.  Judgment was fair, insight was present, and memory and attention were grossly intact.  A GAF of 50 was assigned.

A September 2010 VA mental health note reflected the Veteran's reports of anxiety, depression, irritability accompanied by poor sleep, nightmares, flashbacks, and low mood.  The Veteran stated that his symptoms had worsened over the last several months and stated has had suicidal thoughts and occasional plans but no intent of carrying out those plans.  Mental status examination showed that the Veteran was groomed well with good hygiene, cooperative and engaged, with no psychomotor abnormalities demonstrated.  Speech, thought processes, and content were normal.  Suicidal and homicidal ideation, intent, or plans were denied as were auditory or visual hallucinations.  Mood was reported by the Veteran as depressed but his affect was deemed generally euthymic with some anxiousness and a brief period of lability when discussing irritability at home.  Insight and judgment were fair, memory was grossly intact, and intelligence was average.  A GAF score of 47 was assigned.  

In a September 2010 statement, the Veteran's Vet Center social worker stated that the Veteran continues to present with chronic and severe PTSD symptoms, exhibiting occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, memory, concentration, and mood, due to such symptoms as anxiety, dissociation, panic attacks, and major depression affecting his ability to function independently, appropriately, and effectively.  The social worker further stated that the Veteran continues to have great difficulty adapting to stressful circumstances which results in behaviors of avoidance, isolation, and irritability manifesting as rage directed toward those around him, and that he has been unable to establish and maintain effective relationships, relying heavily on his wife for support.  A GAF score of 45 was assigned, with a notation that minimal improvement would be expected due to the severity of the Veteran's symptoms.  

A March 2011 letter from Dr. Greenage shows that the Veteran reported depression, guilt, worthlessness, intense irritability, nightmares, flashbacks, crowd avoidance, panic-like symptoms, and poor sleep.  Additionally, the Veteran stated that his mood, irritability, and avoidance of situations and encounters has had a significant impact on his life and that he is often angry with his wife and grandchildren and also avoids social situations.  

In June 2011, the Veteran underwent VA psychiatric examination.  The Veteran reported ongoing receipt of SSA disability benefits for his shoulder injury, stating that he has not been employed since the stopped working as a coal miner.  He stated that his marriage of 42 years was good overall but that there was significant stress in the family from his mother-in-law, who has Alzheimer's and lives with the family.  He acknowledged good relationships with all family members, including his 3 adult children and 4 grandchildren, whom he babysits occasionally and which he enjoys even though he gets very anxious and withdraws when they scream and fight.  The Veteran stated that he has very few friends and socializes only with his family.  Since the last examination, he expressed an increased loss of interest in hunting or shooting but continued enjoyment in working on and riding motorcycles.

Mental status examination showed the Veteran to be neatly dressed and groomed and cooperative and appropriate during the exam.  The Veteran reported an increased need for structure as when traveling someplace new and needing to know information concerning the destination and travel time.  He also stated that anxiety is more problematic and that he feels tense, on edge, irritable, and jittery.  Depression also was noted as problematic but less so than anxiety.  The Veteran stated that his impulse is impaired, noting that his anger outbursts have become more frequent but that this is mostly situational and denied any physical aggressiveness.  Sleep was disclosed as fragmented with an average of 4 to 5 hours nightly, with 1 to 2 trauma-related nightmares weekly.  Affect was restricted and mood was mildly depressed.  There were no impairments in thought processes or communication, long-term memory was grossly intact but some increased problems with short-term memory were reported such as forgetting to lock doors or feed the animals.  Rate and flow of speech were normal, and there was no evidence of panic attacks.  Suicidal and homicidal ideation was denied.  The examiner characterized the Veteran's PTSD symptoms as moderate.  A GAF score of 55 was assigned.  

In November 2011, the Veteran and his wife testified before the undersigned during a videoconference hearing.  The Veteran stated that he experiences stress, anxiety, depression, and panic attacks, which have gotten worse and worse over time.  He also reported that he gets stressed out at just about anything, that something will turn up and then his grandchildren will come in and frustrate him.   

From June 2012 to April 2014, the Veteran participated in at least monthly group PTSD meetings at the Princeton, West Virginia Vet Center, which were conducted by a Social Worker.  A treatment summary sheet shows that the Veteran received individual or group treatment beginning in 2009, but individual treatment records dating prior to June 2012 were not included.  Regardless, the records provided show only general references to topics discussed during group therapy which contain no information specific to the Veteran's PTSD symptoms.  With respect to individual therapy received during this period, the records reflect treatment received in March 2013, December 2013, and March 2014.  In March 2013, the Veteran reported difficulty awaking during the night after 3 to 5 hours of sleep as well as restlessness, nightmares, and irritability at least twice a week.  He also stated he has difficulty expressing feelings, has vivid memories of prior unpleasant experiences, is depressed especially during the winter months, and experiences panic attack and excessive jumpiness as well as anxiety, loss of interest, and trouble trusting others.  In December 2013, the Veteran stated that he underwent cardiac surgery and requested assistance in applying for service connection for ischemic heart disease, noting that he was stated he is stressed out and depressed on a daily basis as a result.  In March 2014, the Veteran requested a clinical summary of his PTSD in support of his increased rating claim, and it was noted that the Veteran presented with insomnia, nightmares, irritability, anxiety, depression, panic attacks, trouble trusting others, excessive jumpiness, avoidance, and isolation.  Later that same month, the Veteran was noted as continuing to present with deficiencies in memory concentration, occupational and social impairment, panic attacks, major depression, and trouble trusting others.

In a March 2014 written statement, the Veteran's Vet Center social worker stated that the Veteran exhibited occupational and social impairment with deficiencies in areas such as work, family relations judgment, memory, concentration and mood due to such symptoms as anxiety, weekly panic attacks, and major depression affecting his ability to function independently appropriately and effectively.  He noted that the Veteran reported difficulties in adapting to stressful circumstances, resulting in behaviors of avoidance and isolation, and that he has been unable to establish and maintain effective relationships, has few friends, and relies heavily on his wife for support.  A GAF score of 48 was assigned.  

In March 2014, the Veteran submitted a statement indicating that he worked the night shift to avoid the regular world and that his bosses knew that if they let him be that he would do his job well and be OK.  He also stated that he could not deal with it all now.  He reported being more depressed and stressed since December 2012.  

In March 2014, the Veteran's daughter submitted a statement.  She stated that her father, the Veteran, worked often at nights.  She later came to believe that he worked night rather than day shifts due to his irritability and temperamental nature.  She also reported that the Veteran did not attend school activities of his children because he did not like crowds or noise.  She also stated that the Veteran is more irritable at night, is withdrawn, and struggles with anxiety and depression.

In a May 2014, the Veteran again underwent private psychiatric evaluation by Dr. Dar, who noted that the Veteran continues to have war-related flashbacks and does not sleep well due to restlessness and war-related nightmares, resulting in feeling tired and unrested most of the time.  The Veteran also reported feeling irritable, easy to anger, difficulty with crowds and loud noises, preferring to be alone.  He also stated that he feels hopeless, helpless, worthy, and depressed but denied any suicidal thoughts.  Difficulty concentrating and remembering were also disclosed by the Veteran. The Veteran stated that he likes to do things like cutting the grass, talking walks, watching television, and helping with household chores.  Although he used to enjoy hunting, he continued to enjoy motorcycle riding.  As before, Dr. Dar indicated that the Veteran stopped working in coal mines in 2003 due to a shoulder injury which left him disabled.  Mental status examination showed the Veteran to be neatly and casually dressed with flat affect and depressed mood, but he was oriented to place, person, time, and situation.  He presented with a poverty of thoughts, had difficulty relating with the examiner, and his speech revealed frustration.  Concentration was impaired, and he could only recall 3 of the last 5 presidents.  Impersonal judgment was intact, abstract reasoning was appropriate, and knowledge was adequate as was insight.  No auditory or visual hallucinations or any delusional thinking were observed.  The private clinician diagnosed the Veteran with PTSD severe, assigning a GAF of 40.  Additionally, the clinician further observed that he does not appear to be able to handle much stress and is unable to handle any gainful employment.

In September 2014, the Veteran again underwent VA examination, wherein the examiner diagnosed the Veteran with PTSD and major depressive disorder, finding that the symptoms for each psychiatric condition could be differentiated.  The Veteran reported that he his marriage to his wife of 45 years is "pretty good," excepting certain financial and health issues, and that they occasionally go out.  His three adult children live fairly close and he babysits all four of his grandchildren daily, which is stressful for him.  A typical day of activities consists of feeding his donkey and fish.  He stopped shooting and hunting due to lost interest in those activities, but still rides his motorcycles weekly with his neighbor.  Otherwise, the Veteran does not like to be around people much.  He previously worked as a coal miner until he injured his shoulder and receives SSA disability benefits as a result.

The examiner identified the following active symptoms of the Veteran's psychiatric condition: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Mental status examination showed the Veteran to be cooperative and well-groomed with good hygiene.  Mood was dysphoric, affect depressed, but psychomotor, speech, and thought processes and content appeared normal and appropriate.  Immediate and remote memory was intact.  The Veteran denied any hallucinations, delusions, and any suicidal or homicidal ideation.  The examiner found that the Veteran's psychiatric conditions both, indistinguishably, resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Nevertheless, the examiner also concluded that the Veteran's PTSD primarily impairs his family and social relationships, leading to low mood, but does not preclude his ability to obtain, or maintain, substantially gainful employment as evidenced by his ability to maintain a job for over 20 years until he was injured.

In June 2015, Dr. Dar opined that the Veteran is unable to handle any gainful employment due to his inability to tolerate even minimal stress, noting the Veteran's difficulty with concentrating and remembering.

After reviewing the evidence of record, the Board concludes that the record does not demonstrate occupational and social impairment, with deficiencies in most areas, due to symptoms commensurate with those set out in the rating schedule for a 70 percent evaluation, for the period prior to November 16, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Medical evidence prior to this date indicates that the symptoms described by the Veteran are best contemplated in the 50 percent rating, predominantly manifested by anxiety, depression, sleep difficulties, nightmares, irritability, mild impulse control, and anger.  For this period, none of the lay or medical evidence in the record suggests that the Veteran's symptoms or their effects included obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or spatial disorientation; neglect of personal appearance and hygiene.  

With respect to suicidal ideation, the record shows that the Veteran stated in September 2010 that he has has had suicidal thoughts and occasional plans but no intent of carrying out those plans, but during mental status examination he denied any suicidal and homicidal ideation, intent, or plans were denied as were auditory or visual hallucinations.  Because the Board cannot reconcile this contradiction and because neither before nor after does the Veteran aver any suicidal ideation, intent, or plans, the Board finds little persuasive value in this statement.  Outside of this report, the Veteran reported suicidal thoughts with no plans as noted in a September 2009 opinion from his Vet Center social worker.  However, the Board finds that this single notation in the record during this time period is insufficient to warrant a finding that the Veteran's PTSD symptoms are greater than contemplated by a 50 percent evaluation, given the lack of consistent findings of suicidal ideation and lack of detail concerning this finding in the letter.  Although the Veteran reported issues with mild impulse control or outbursts of anger, these symptoms do not equate to impaired impulse control resulting in such conduct as unprovoked irritability with periods of violence.  The Veteran's allegations reflect some difficulty in adapting to stressful circumstances, but because such assertions are bare and conclusory they provide no meaningful detail concerning the level of difficulty or the nature of the stressful circumstances and carry minimal probative value.  Finally, the Veteran also has maintained that he is unable to establish and maintain effective relationships, yet the record shows that he has a good relationship with his wife of over 40 years, his three adult children, and his four grandchildren whom he babysits daily, and all of whose company he enjoys.  It may be true that the Veteran has some difficulty establishing relationships with others, but the record contains insufficient evidence demonstrating a level of difficulty justifying a 70 percent rating.

GAF scores for this period ranged from the mid-40s to 79, with most scores in the 50s and 60s.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board does not find the GAF ranging from 45 to 50 to be significantly probative, however, when considered in light of the actual symptoms described that form the basis for these scores.  

Finally, the Board notes that, for this time period, it places greater probative value on the findings of the June 2011 VA examination report, versus other evidence/medical opinions received during the relevant time period.  Minimal probative value is ascribed to the February 2010 opinion of Dr. Dar, as the PTSD symptoms noted in his report do not support his finding that the Veteran suffers from profound PTSD.  The Board reaches the same conclusion for the same reasons with respect to the September 2009 and September opinions from the Veteran's Vet Center social worker.

In view of the foregoing, the Board concludes the Veteran's disability more nearly approximates the criteria for a 50 percent rating prior to November 11, 2016.

In regards to the period from November 16, 2011, the Board further concludes that the record does not show total occupational and social impairment, due to symptoms commensurate with a 100 percent evaluation.  The competent and credible medical and lay evidence from this date indicates that the symptoms described by the Veteran are best contemplated in the 70 percent rating.  Indeed, none of the lay or medical evidence in the record suggests that the Veteran's symptoms or their effects included gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Moreover, there is nothing in the record to suggest that any of the psychiatric symptoms experienced by the Veteran are of sufficient frequency, severity, or duration justifying a rating increase to 100 percent.  In view of this, the Board concludes the Veteran's disability more nearly approximates the criteria for a 70 percent rating from November 16, 2011.

With regard to whether an extra-schedular evaluation is indicated, the Board observes that the rating schedule provides broad criteria with non-exhaustive examples.  This renders them adequate to evaluate virtually any symptoms or manifestations of a Veteran's psychiatric disorder.  Accordingly, referral for consideration of an extraschedular rating for this disability is not warranted. 


ORDER

Prior to November 16, 2011, an initial evaluation in excess of 50 percent PTSD is denied.

From November 16, 2011, an initial evaluation in excess of 70 percent for PTSD is denied.


REMAND

With respect to the TDIU claim, the RO appears to have focused its analysis on whether the Veteran's service connected psychiatric disability has rendered him unemployable.  Because he has since been service connected for coronary artery disease, made effective from December 2013, and evaluated as 60 percent disabling, it is necessary to consider whether taken together, these disabilities render him unable to secure or follow a substantially gainful occupation.  This analysis should be accomplished in the first instance at the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all indicated notice and evidentiary development needed to resolve the issue of entitlement to a TDIU due to all service connected disabilities, (PTSD, coronary artery disease).  

2.  Thereafter, adjudicate the issue of entitlement to a TDIU.  If the benefit is not granted, furnish to the Veteran and his representative a supplemental statement of the case, allow for an appropriate opportunity to respond thereto, and then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


